DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.

Allowable Subject Matter
Claims 1-6 are allowable.
The following is an examiner’s statement of reasons for allowance.
JP 2009-75343 at FIG. 1b illustrates an optical device including a laser diode 44, a back face photodiode 45, a lens 11, an isolator 48, and holders or substrates for each.  

    PNG
    media_image1.png
    561
    586
    media_image1.png
    Greyscale

Although this does teach the use of a lens 11, the lens is not between the LD 44 and PD 45.  Also, this fails to teach first and second lenses as recited in the claim, and does not teach the particular arrangement of the first and second bonding surfaces to the base member, and the different orientation of the first and second bonding surfaces as recited in the claim.  Also, the base member is multiple parts. See the present application at page 9, first full paragraph.   
JP 2007-219337 at FIG. 1 teaches an optical transmitter including a LD 12 and lenses 13, 16a, 16b using adhesives to fix the lens and other components in place (see [0001]).  

    PNG
    media_image2.png
    505
    543
    media_image2.png
    Greyscale

Adhesives in FIG. 1 are shown as dark shading. See [0027].
Although this does teach the use of plural lenses 13, 16, it does not include an optical receiver.  Therefore, the lenses are not between the optical emitter and receiver.  Also, this fails to teach the particular arrangement of the first and second bonding surfaces to the base member, and the different orientation of the first and second bonding surfaces as recited in the claim.  .
JP 2003-279825 at FIG. 1 teaches an optical device including three lenses 3A-C, an image reading unit 1, and a solid-state imaging device 7.  See, for example, [0050]-[0051].

    PNG
    media_image3.png
    553
    745
    media_image3.png
    Greyscale

It also teaches the use of adhesives.  See, for example, [0008]-[0020].  Furthermore, see [0066] for a discussion of using adhesives to fix lenses.
However, it does not teach the particular arrangement of the first and second bonding surfaces to the base member, and the different orientation of the first and second bonding surfaces as recited in the claim.  It also does not teach a light emitter as recited in the claim.  Furthermore, this teaching is related to an imaging device, such as a fax machine, copier, or scanner (e.g., see [0001]), and not an optical communication device.  

US 5,917,634 (Otobe) at FIG. 2 illustrates a system with a light emitter 7 and light receiver 8 with first 12 and second 11 lenses between them..  

    PNG
    media_image4.png
    605
    532
    media_image4.png
    Greyscale

However, this is not a transmitter and receiver module (i.e., a transceiver module), but rather a transmission system 100 with the transmitter 7 and receiver 8 (and the lenses 11, 12 associated with each) on different base members 101, 102 separated by some distance over which the signals are to be transmitted.  As a result, there is not a base member holding both the emitter 7 and receiver 8, and holding both the first and second lenses 12, 11.  On the contrary, there are two separate base members 101, 102 at separate locations where the data is transmitted and received.  Contrast with the claim and the present application at page 9, first full paragraph.  Otobe also does not teach the particular lens mounting arrangement recited in the claims.

US 2010/0028021 (Shimada) at FIG. 1 illustrates a free space optical communication system.

    PNG
    media_image5.png
    714
    485
    media_image5.png
    Greyscale

It teaches the light emitter 21 and light receiver 22 on the same base member 20, but does not teach the particular arrangement of the first and second bonding surfaces to the base member, and the different orientation of the first and second bonding surfaces as recited in the claim.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN E WOLF/Primary Examiner, Art Unit 2636